Citation Nr: 1225261	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left shoulder disability.

3.  Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1960 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the above claims.

In May 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for diabetes mellitus be withdrawn.

2.  A left shoulder disability did not have its onset during active service or result from disease or injury in service.

3.  The Veteran served on active duty from May 1960 to May 1962, and had 0 days of active wartime service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  Basic eligibility for entitlement to nonservice-connected pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) for the issue of eligibility for entitlement to nonservice-connected pension benefits.  The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Furthermore, the Veteran is withdrawing his claim for service connection for diabetes mellitus.  As the Board does not have jurisdiction to decide that issue, VCAA is likewise not applicable.  

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in April 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained and he has not indicated there are any additional records that VA should seek to obtain on his behalf.  In addition, he was afforded an opportunity to give testimony before the Board.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's current left shoulder disability is associated with an established event, injury, or disease in service; or otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his left shoulder and pension claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the May 2012 hearing, the Veteran stated that he wished to withdraw his claim of service connection for diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for service connection for diabetes mellitus and this claim is dismissed.

III.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Post-service medical treatment records show that the Veteran had been diagnosed as having left shoulder supraspinatus calcification and tendonitis.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  

Service treatment records do not show that the Veteran complained of or was treated for a left shoulder disability.  In fact, on separation, the Veteran indicated that he did not have a painful or "trick" shoulder or elbow and the separation examination report did not reveal any abnormalities of the upper extremities.  The Veteran did indicate in his report of medical history to having bone, joint, or other deformity; however, the physician's summary revealed that the bone deformity related to bony exostosis of the tarsal first cuneiform or the right foot.  

In addition, post-service treatment records are silent for any treatment of a left shoulder disability until September 2007, about 45 years after service.  The Veteran reported during the September 2007 VA treatment that he had long-term problems with this left shoulder for 10 to 15 years.  Thus, the Veteran dated the onset of the symptoms of his left shoulder disability to approximately 30 to 35 years following separation.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Moreover, review of the evidence of record shows that there is no competent medical evidence of record showing that the Veteran's left shoulder disability had its onset during active service, or is related to any in-service disease or injury.  VA medical treatment records regarding his left shoulder disability make no mention of any link between this condition and service.  

The Veteran reported during the May 2012 hearing that he injured his left shoulder twice during service, in July 1960 and October 1961.  He stated that he did not seek treatment for either injury as he wanted to see his girlfriend after injuring it the first time and wanted to go on a religious retreat after injuring it the second time.  If he sought medical treatment either time, he would have spent the weekend in the hospital instead doing what he wanted to do.  The Veteran asserted that he had pain in his left shoulder since July 1960.  The Board finds that the Veteran's statements during the hearing are not supported by the medical evidence of record.  The Veteran himself reported that he did not have a painful or "trick" shoulder or elbow on separation from service, although he reported during the hearing that he has had pain in his left shoulder since July 1960, the date of the first claimed in-service injury.  The Board finds that the contemporaneous record is more probative than his recent statement.  Furthermore, during the Veteran's more recent September 2007 VA treatment he reported having problems with his left shoulder for only 10 to 15 years, which demonstrates that his left shoulder disability had its onset after service.  Therefore, the Board finds the Veteran's statements are inconsistent with the contemporaneous the evidence of record, including his own statements during separation and post-service VA treatment, and is, therefore, not probative.  Caluza, 7 Vet. App. 498.  For the foregoing reasons, the preponderance of the evidence demonstrates that the Veteran did not have an in-service injury to the left shoulder and continuity of symptomatology has not been established.  For these reasons, an examination is not found to be necessary in this case.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

IV.  Eligibility for VA Service Pension Benefits

The Veteran seeks nonservice-connected disability pension benefits.  The Veteran contends that although he never served during a period of war, he should still be entitled to pension benefits as he was willing to serve during a war and he should not be penalized for his active service occurring during peacetime.

Under the relevant law, pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying such service.  See 38 C.F.R. § 3.203.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Evidence of record includes a Department of Defense Form 214 showing that the appellant served on active duty in the United States Navy from May 1960 to May 1962.  No other active service was therein noted.  Furthermore, a response to a Request for Information (VA Form 3101) dated June 2009, the National Personnel Records Center (NPRC) verified that the appellant served from May 1960 to May 1962.  38 C.F.R. § 3.2(e) and (f) reflect that the Korean conflict ended January 31, 1955, and the Vietnam era began August 5, 1964.  The appellant's only period of "active military service" occurred after the conclusion of the Korean conflict and prior to the Vietnam era as noted on the DD 214.  The findings of a United States service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In sum, the Veteran did not serve 90 days or more during a period of war.  As a result, he does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal on the claim of service connection for diabetes mellitus is dismissed.

Service connection for a left shoulder injury is denied.

Entitlement to eligibility for a non-service-connected pension is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


